389 F.2d 1005
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.C. W. BROOKS and G. N. Dodge, co-partners, d/b/a BrooksDodge Lumber Co., Respondents.
No. 21903.
United States Court of Appeals Ninth Circuit.
Feb. 28, 1968.

Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, George B. Driesen, John D. Burgoyne, N.L.R.B., Washington, D.C., Roy O. Hoffman, San Francisco, Cal., for appellant.
Chandler & Armstrong, Anaheim, Cal., LeProhn & LeProhn, San Francisco, Cal., for appellees.
Before MERRILL and CARTER, Circuit Judges, and KILKENNY, District judge.
PER CURIAM:


1
The Board seeks enforcement of its order issued against respondents as reported at 158 N.L.R.B. No. 105 (1966).


2
The petition of the Board is granted; the order will be enforced.